Cite as 2014 Ark. 329

                SUPREME COURT OF ARKANSAS
                                        No.   CR-14-257

CHRISTOPHER S. GRADY                               Opinion Delivered July 31, 2014
                   APPELLANT

V.                                                 MOTION FOR RULE ON CLERK


STATE OF ARKANSAS                                  GRANTED.
                                  APPELLEE


                                        PER CURIAM


       Appellant Christopher S. Grady, by and through his attorney, Jill Blankenship, has filed

a motion for rule on clerk. On June 19, 2013, the circuit court entered a judgment and

commitment order. Grady timely filed a notice of appeal on July 15, 2013. Pursuant to

Arkansas Rule of Appellate–Procedure Criminal 4(b) (2013), Grady’s record was due by

October 13, 2013. On January 21, 2014, Grady filed a motion for extension of time to file

the record in the circuit court, and the circuit court’s order granting the motion was also filed

on January 21, 2014, after the record’s due date. Grady’s record is therefore untimely.

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891.

We explained:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
                                     Cite as 2014 Ark. 329

       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.


Id., 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an affidavit

admitting fault before we will consider the motion, an attorney should candidly admit fault

where he or she has erred and is responsible for the failure to perfect the appeal. See id. When

it is plain from the motion, affidavits, and record that relief is proper under either rule based

on error or good reason, the relief will be granted. See id. If there is attorney error, a copy of

the opinion will be forwarded to the Committee on Professional Conduct. See id.

       It is plain from the motion and record before us that there was error on Ms.

Blankenship’s part in failing to obtain an extension before October 13, 2013. Pursuant to

McDonald, supra, we grant Grady’s motion for rule on clerk and forward a copy of this opinion

to the Committee on Professional Conduct.

       Motion granted.




                                                2